department of the treasury internal_revenue_service washington d c date tl-35638-83 internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs proc internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayers year year year year year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured tax_shelter issue whether the taxpayers are the prevailing_party as defined in sec_7430 conclusion that the taxpayers are not the prevailing_party facts taxpayers claimed deductions for tax_year sec_1 and these deductions related to their investment as a limited_partner in a partnership the partnership participated in the tax_shelter in september of year the service issued a notice_of_deficiency to taxpayers disallowing the tax_shelter losses for year sec_1 and the deficiencies were in the amounts of dollar_figurea and dollar_figureb respectively in response to this notice taxpayers filed a petition with the tax_court on december year in year a revenue_agent in the service’s examination_division was assigned to examine taxpayers’ income_tax returns for the tax_year sec_3 and in year the revenue_agent mailed the taxpayers a letter notifying them that their tax returns for tax_year sec_3 and would be examined regarding deductions claimed for the tax_shelter the revenue_agent was not aware of any claimed tax_shelter deductions for tax_year sec_1 and nor of the docketed tax_court case involving those tax years on july year the revenue_agent mailed taxpayers a form letter proposing to settle the tax_shelter issues by allowing cash out-of-pocket expenses cash investment as a deduction in the initial year of investment the letter further stated w e are also making the same cash offer with respect to any other tax_shelter issue involving the initial y ear and prior which is included in the enclosed revenue agent’s report the letter did not state on its face which tax years were included in the proposed settlement but the letter stated that an examination_report and a form_906 closing_agreement on final_determination covering specific matters were enclosed because the revenue_agent incorrectly believed that tax_year was the initial year of investment the examination_report and the closing_agreement allowed taxpayers a deduction of dollar_figured in year on august year the taxpayers mailed to the revenue_agent a cash settlement offer statement purporting to accept the cash out-of-pocket offer and a handwritten notice stating taxpayers had invested dollar_figured in the tax_shelter in january of year the taxpayers and the service signed a form_906 that stated the taxpayers had paid dollar_figured in year on march year an appeals officer mailed a letter to the taxpayers advising them that the tax_court had issued its opinion in the tax_shelter test case she invited them to settle their case for year sec_1 and in accordance with the opinion but received no response the appeals officer mailed another letter to the taxpayers on october year advising them that the court_of_appeals had affirmed the tax court’s decision in the test case and inviting them to settle tax_year sec_1 and taxpayers responded in a letter that they had already settled the matter via the closing_agreement signed in year in year the taxpayers’ attorneys contacted district_counsel about the year and year deficiency case and also requested an abatement of the interest that accrued for these years the district_counsel attorney advised the taxpayers’ attorney that he lacked jurisdiction over the abatement of interest matter and that the taxpayers would instead need to file their request for abatement of interest with the service the taxpayers submitted their request for abatement of interest on february year the request was denied and the taxpayers sought appeals consideration on april year the appeals_office issued a notice of final_determination denying the taxpayers’ request for interest abatement the taxpayers filed a petition for review of failure to abate interest with the tax_court on september year the district_counsel attorney filed a motion to dismiss the interest abatement case for lack of jurisdiction on the grounds that a final_determination should not have been issued the district_counsel attorney argued that the taxpayers’ request for abatement was premature because the interest had not yet been assessed the taxpayers filed an objection to this motion also in september of year the taxpayers filed a motion to enforce the settlement agreement in the deficiency case in the motion they asked the court to enforce a year settlement agreement between taxpayers and the service and thereby preclude the service from assessing back taxes penalties and interest for disallowed deductions taken by taxpayers in year sec_1 and district_counsel filed an objection to this motion at a hearing held on these two cases on april year the judge consolidated the two cases for purposes of trial briefing and opinion the judge indicated that the revenue_agent should have realized that the taxpayers had made investments in the tax_shelter prior to year based on the settlement offer contained in the form letter and the fact that he was auditing the taxpayers for tax_year sec_3 and the court stated that the revenue_agent also should have checked the service’s computer to see whether there was a litigation freeze code on prior years he told the parties that they should settle the case and suggested the terms of the settlement consequently district_counsel agreed to spread the dollar_figured deduction over a period of three years and allow a dollar_figurec deduction in year sec_1 and in return the taxpayers agreed to waive the statute_of_limitations for tax_year in order to permit a reduction of the deduction from dollar_figured to dollar_figurec in light of the resolved deficiency case and under pressure from the court district_counsel also agreed that it would abate interest from april year until days after the parties agreed to the computations of the deficiencies and interest under district_counsel could have moved for summary_judgment on the grounds that the service could not have abused its discretion because it was not authorized to abate unassessed interest see sec_6404 this route was not chosen because of the concern that a judgment could preclude taxpayers from petitioning the tax_court for these tax periods in the future see 112_tc_19 where the court held that because the service had no authority to abate interest on employment_taxes the service could not have committed an abuse_of_discretion in failing to abate it the court also stated that since the commissioner had no authority to abate assessments of interest on employment_taxes under sec_6404 the commissioner could not have committed an abuse_of_discretion for a person with no discretion simply cannot abuse it similarly with this case since sec_6404 does not give the service authority to abate unassessed interest the service could not have abused its discretion in failing to abate the unassesssed interest for the tax_year sec_1 and however this case and woodral are distinguishable on the separate issue of the tax court’s jurisdiction upon the issuance of a notice_of_determination in woodral the notice_of_determination was valid in this case it was not the settlement agreement in exchange the taxpayers agreed to withdraw their objection to the motion to dismiss for lack of jurisdiction the parties agreed to negotiate the attorneys costs and fees issue separately from the underlying tax_deficiency and interest abatement matters the court indicated that it would dismiss the abatement case when the parties provided it with a letter stating the final computations and taxpayers’ date of payment taxpayers also assert that the service through its district_counsel attorney has exposed itself to attorneys fees by engaging in an aggressive motions practice and unreasonably and vexatiously multiplying the proceedings in the two cases law and analysis sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in administrative or court proceedings brought against the united_states involving the determination of any_tax interest or penalty pursuant to the code an award of administrative or litigation cost sec_2 may be made where the taxpayer meets the net_worth requirements is the prevailing_party has exhausted available administrative remedies and did not unreasonably protract the administrative or judicial proceeding this memorandum confines its discussion to whether the taxpayers are the prevailing_party sec_7430 defines the term prevailing_party in pertinent part as any party in a proceeding referred to in sec_7430 who has substantially prevailed with respect to the amount in controversy or has substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 provides generally that a party shall not be treated as the prevailing_party in a proceeding to which this section applies if the united_states establishes that its position in the proceeding was substantially justified sec_7430 as amended by tax equity and fiscal responsibility act of tefra pub_l_no a 96_stat_324 applies to cases instituted after date and before date because taxpayers filed their petition in the deficiency case between those two dates this version of sec_7430 applies to the notice_of_deficiency case under sec_7430 the maximum dollar amount which may be awarded with respect to any prevailing_party in any civil_proceeding shall not exceed dollar_figure tax_reform_act_of_1986 tra amended the definition of a prevailing_party so that to be a prevailing_party the taxpayer must show that the position_of_the_united_states was not substantially justified as opposed to the prior standard of unreasonable tra sec_1551 100_stat_2752 the tax_court has held that consolidation of cases sec_7430 provides that multiple cases that could have been joined or consolidated shall be treated as one proceeding unless the court determines that it would be inappropriate to treat such actions as joined or consolidated for purposes of sec_7430 this provision does not apply to the taxpayers’ cases but even if it did it would have no impact on the attorney fee result first the parties have agreed to and the court will enter an order dismissing the abatement of interest case for lack of jurisdiction as a result of the dismissal there will no longer be two cases to consolidate accordingly it is no longer logical to continue to treat such actions as joined or consolidated for purposes of sec_7430 second even if the court were to consolidate these cases the court’s practice is to adopt an issue-by-issue approach in determining the amount of attorneys fees to be paid under sec_7430 see lozon v commissioner tcmemo_1997_537 citing 51_f3d_34 5th cir 106_tc_76 and sec_301_7430-5 regulations on procedure and administration in this approach the court apportions the requested attorneys fees between those issues for which the commissioner was substantially justified and those for which he was not accordingly even if the court consolidates the deficiency and interest abatement cases it should still analyze each issue separately in order to determine the amount of attorneys fees and costs notice_of_deficiency case the taxpayers may argue they prevailed with respect to the litigation concerning the income_tax case because they prevailed with respect to the most significant issue of the case the taxpayers succeeded in spreading their dollar_figured deduction over three years beginning in year on the other hand the service could argue that the most significant issue in the case was whether the dollar_figured deduction in year should have been reduced these determinations will ultimately be based on how the court views the matter however if the court considers that the taxpayers are the prevailing_party in the deficiency case they are still not considered the prevailing_party for purposes of sec_7430 if the service’s position in the litigation was substantially justified the substantial justification standard is essentially the prior law’s reasonableness standard couched in new language 108_tc_430 under sec_7430 a taxpayer is entitled to an award of costs and attorneys fees only if the united_states fails to establish that its position in the proceedings was substantially justified see 102_tc_391 mere fact that government is unsuccessful at litigation or concedes the case is not determinative of whether its position was substantially justified see also vanderpool v commissioner 91_tc_367 86_tc_962 the service’s administrative and litigation positions are substantially justified if they have a reasonable basis in both law and fact 487_us_552 106_tc_76 a reasonable basis exists if legal precedent substantially supports the service’s position given the facts available 94_tc_685 the fact that the service eventually loses or concedes a case does not by itself establish that the position taken is unreasonable but it is a factor that may be considered swanson t c pincite see also 92_tc_760 the tax_court has considered the reasonableness standard in several cases see 90_tc_1256 taxpayer who was the prevailing_party in court was not entitled to attorneys fees and costs because he did not show that the government’s position was unreasonable 60_f3d_1529 11th cir irs is unreasonable in imposing sec_6672 liability against person who was only investor in restaurant u s v estridge 797_f2d_1454 8th cir litigation costs awarded where irs did not diligently investigate which of several persons was liable for the sec_6672 penalty and 100_tc_457 where irs disallowed all deductions claimed on the return but had not conducted an audit and had made no attempt to obtain information about the case before adopting the position in the notice the irs was not substantially justified merely because the notice_of_deficiency was valid the service’s litigation position in the deficiency case was not unreasonable the taxpayers had already received pursuant to the explicit terms of the closing_agreement a deduction in year of their entire cash investment in the tax_shelter the closing_agreement specifically stated that losses and deductions are not deductible by the taxpayers in any year before year or after year the taxpayers must have been aware that their initial year of investment was year and not year yet the taxpayers sought the benefits of the year settlement notwithstanding that the service settled year sec_1 and its litigation position for year sec_1 and was reasonable abatement of interest case in order for the tax_court to have jurisdiction under sec_6404 the taxpayer must meet the net_worth and size requirements referred to in sec_7430 and bring an action within days after receiving a final_determination not to abate interest from the service the tax court’s jurisdiction is limited to determining whether the secretary’s failure to abate interest was an abuse_of_discretion taxpayers filed a request for abatement of interest with the service the service considered the claim and ultimately issued a final_determination not to abate interest as a result of the service’s denial of their claim taxpayers petitioned the tax_court the service moved to dismiss the case for lack of jurisdiction taking the position that the final_determination sent to taxpayers was invalid specifically the service argued that because the taxpayers’ request for abatement of interest was premature as no interest had yet been assessed the service should have rejected the claim instead of making a determination the taxpayers objected to the motion and a hearing was held on april year as a result of settlement negotiations at the hearing the taxpayers agreed to withdraw their objection to district counsel’s motion to dismiss the interest abatement case for lack of jurisdiction accordingly taxpayers are not the prevailing_party for purposes of sec_7430 even if the court decides that the taxpayers are the prevailing_party sec_7430 provides that a party shall not be treated as a prevailing_party if the united_states establishes that the position of the united state sec_4 in the proceeding was substantially justified what constitutes whether the commissioner’s position is substantially justified or not is discussed in detail in the notice_of_deficiency section of this memorandum see supra p in this case the service was substantially justified when it denied the abatement of interest claim the service did not have the authority under sec_6404 to abate because the service had yet to make an assessment of the interest sec_6404 states that the secretary may abate interest i n the case of any assessment of interest on - a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act emphasis added since no assessment had been made the service correctly denied the abatement claim pursuant to sec_7430 the position taken by the service is the position taken in the judicial proceeding sec_6673 sanctions and costs the taxpayers in addition to requesting relief under sec_7430 are seeking recovery under sec_6673 as well sec_6673 provides for an award of costs expenses and attorneys fees where an attorney including an attorney appearing on behalf of the commissioner has unreasonably and vexatiously5 multiplied the proceedings in any case sec_6673 is derived from u s c see h rept pincite0 sec_6673 provides in pertinent part whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require b if such attorney is appearing on behalf of the commissioner of internal revenue that the united_states pay such excess costs expenses and attorneys fees in the same manner as such an award by a district_court in 99_tc_533 the tax_court noting the dearth of judicial opinions interpreting and applying sec_6673 relied on case law under u s c for guidance on the level of misconduct justifying sanctions the majority of courts of appeals require a showing of bad faith as a condition of imposing sanctions see also 803_f2d_1265 2nd cir 766_f2d_1342 9th cir sanctions under u s c are appropriate where the conduct causing multiplication of the proceedings was reckless or in bad faith in harper counsel for the taxpayer failed to comply with the court’s order to produce documents requested by the commissioner pursuant to discovery filed a frivolous motion for summary_judgment failed to file a proper trial memorandum failed to prepare for trial as directed by the court and failed to respond to the commissioner’s motion for sanctions the tax_court held that counsel for the taxpayer had unreasonably and vexatiously multiplied the proceedings by displaying a contemptuous disregard for the court’s rules and orders acting in bad faith and knowingly abusing the judicial process throughout 5blacks law dictionary 7th ed defines vexatious as of conduct without reasonable or probable cause or excuse harassing annoying sec_6673 is applicable to positions taken after date in proceedings which are pending on or commenced after such date obra d 103_stat_2106 see 99_tc_533 the course of the proceeding id pincite see also murphy v commissioner tcmemo_1995_76 however the tax_court had not had the occasion to apply sec_6673 to misconduct of a government attorney before the case of dixon v commissioner tcmemo_2000_116 date dixon involved consolidated cases arising from the service’s disallowance of interest deductions claimed by participants in various tax_shelters the merits of the tax_shelter cases were litigated in a consolidated trial of eight petitioners whose cases had been designated as test cases john thompson and john cravens were two of the petitioners in the test cases following the trial the court sustained virtually all of the service’s determinations in each of the test cases it then came to light that prior to trial of the test cases the service’s attorneys entered into contingent settlement agreements with thompson and cravens that had not been disclosed to the court to the other test case petitioners or to their counsel there were a series of motions hearings and appeals to determine the impact of the contingent settlement agreement on the trial but ultimately the court again sustained the service’s determination in dixon the court held that the service’s attorneys intentionally misled the court before during and after the trial of the test cases in fact the service conceded that its two attorneys involved in the settlements engaged in misconduct in the trial of the test cases further the court stated that the misconduct led the court_of_appeals to remand the test cases to the tax_court for an evidentiary hearing and caused substantial continuing delay in the resolution of the tax_shelter cases the court granted petitioners’ motions for attorneys fees and costs nothing close to the outrageous abuses described above occurred in either the deficiency or interest cases taxpayers’ counsel argues that the district_counsel attorney resisted consolidation engaged in an aggressive and costly motions practice requiring the filing of numerous documents see taxpayers’ memorandum to national_office dated date the file indicates that the district_counsel attorney did not file aggressive motions nor engage in costly motions practice he filed an objection to the petitioners’ motion to enforce the settlement agreement a motion to amend answer to assert an estoppel defense to the taxpayers’ claim that they were entitled to a cash-out deduction in any year other than year a motion for partial summary_judgment on the issue of whether the petition was valid in the income_tax case because counsel for petitioners refused to ratify the petition and a motion to dismiss the interest abatement case clearly the pleadings filed by the district 7in dixon the petitioners did not qualify for and therefore were unable to get attorneys fees under sec_7430 because they were not prevailing parties counsel attorney were appropriate and do not in any way indicate reckless or bad faith conduct case development hazards and other considerations deborah a butler assistant chief_counsel field service by _______________________ sara m coe branch chief procedural branch
